HOUGH, Circuit Judge
(after stating the facts as above). It is idle to attempt any hard and fast definition of salvage; it has often been described as a service of benefit to a vessel in distress (e. g. The Menominee [C. C. A.] 300 F. 464). But that is not and does not pretend to be a definition, for that word imports finality, and no branch of marine law has grown more.since printed reports began, and none is growing more now, than salvage.
The classic tests of Clifford, J., in The Blackwall, 10 Wall. 2, 19 L. Ed. 870, are still useful, because they serve as a category of reasons for giving much or little; but the learned judge who made the category would have been puzzled to assign this libel-ant’s claim for services in preventing Zaea from sinking in the fairway (ut supra) to any then known braneh of salvage. Indeed, if one sticks close to the libel, it is still quite impossible to find justification for an award; for there is no proof at all that, if the steamer had sunk in the fairway, there would have been the slightest obligation on the United States to do anything about it, except let her lie there, a total loss.
But we do not think salvage should be so technically considered. The owner was acting through the Zaea’s master. What he thought best was the owner’s intent, within very wide limits. Therefore we are convinced that (he ease should be treated as though the owner had asked libelant to do what he could to fill up the ship with water in a soft berth; though- the real reason for taking her out of the harbor was not the vessel’s saving, but the saving of annoyance to other vessels.
 Therefore .the leading inquiry is, What was Zaea worth when she was beached and filled? This happened when .shipping values were still very high, and the story of bad management above outlined may serve as a national caution, but does not affect the legal merits of this ease* We find that she was worth whatever such a hull was worth so far from markets; her engines were ruined. But to express that in dollars is impossible with exactitude; it was, however, more than $125,000, and certainly less than the book estimates of some witnesses for libelants, who take 55 per cent, off her sound value, and call the result their opinion of injured value. We do not think it necessary to be more accurate than to say that the wreck was worth, if any one had wanted a wreck in October, 1920, more than twice what is said to have been offered for her.
After this finding no question of law is left in the ease, for whether the injured value be taken at'our very roughly indicated figúre or one substantially higher, the award below violates the principles of The Bay of Naples, 48 F. 737, 1 C. C. A. 81, in that it departs wholly from the path of authori-. ty. The service was of almost the lowest order of salvage; it was a simple harbor service, and to recount the long- roll of such awards in the harbor of New York alone would be a display of pseudo learning.
It is enough to say that, having regard to the reported cases in this eireuit, $15,000 is a full reward for what the Canadian Farmer did; and in so finding we wholly disregard the amazing story of inept management after disaster, and the -sudden fall in shipping values so evident just when the remnants of Zaea were being expensively towed to the scrap pile.
Decree modified, so as to allow $15,000, plus $550,19 expenses, and costs of District Court. Interest will run only from -date of modified decree to be- entered on our mandate. Costs of appeal to appellant.